Citation Nr: 1226018	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether creation of debt in the amount of $82,976 due to overpayment of disability compensation benefits was valid.

2.  Entitlement to waiver of recovery of overpayment of disability compensation, in the amount of $82,976.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1984 to January 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  

The Veteran requested a hearing before the Board at the Regional Office (RO) in 
St. Petersburg, Florida.  A hearing was scheduled for the Veteran in June 2010.  The Veteran requested that the hearing be rescheduled.  The RO then scheduled a hearing before the Board in August 2010.  The Veteran did not report for that scheduled hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

With regard to the issue of representation, the Board notes that there is an unrevoked a VA Form 21-22 of record received in August 2003 in which The American Legion is appointed by the Veteran and is recognized by VA as the Veteran's appointed representative.  The Board has considered whether the appointment of The American Legion was later revoked by the Veteran in a VA Form 21-22a received by VA in October 2008, but finds that it was not.  In the October 2008 VA Form 21-22a, the Veteran omitted completion of box 7A to indicate the individual appointed as representative, which reflects no new appointment of representative other than The American Legion.  Although the Veteran did not list The American Legion as his representative, this appears to be an oversight, as he did check the box to indicate that he had or was appointing a "service organization representative" but then erroneously wrote "VA" as the organization, apparently thinking the form was asking before which organization the representation would be provided, rather than, correctly, the organization being appointed.  

The Board does not construe the VA Form 21-22a as a revocation of the August 2003 appointment of the The American Legion as representative.  In the VA Form 21-22a, it appears that the Veteran merely utilized the form to authorize release of sensitive information under 38 U.S.C.A. § 7332 to his authorized representative.  The Veteran did not indicate anywhere on the VA Form 21-22a that he wanted to revoke The American Legion's representation.  In addition, since October 2008, the RO has recognized The American Legion as the Veteran's representative, The American Legion has continued to act as the Veteran's representative including by submissions into the record on the Veteran's behalf, such as a statement of representative in appeals case in October 2008 a written brief presentation in May 2012, and correspondence to the Veteran has indicated that copies were sent to The American Legion, with no response or objection from the Veteran to indicate that The American Legion was not the representative.  As such, the Board continues to recognize The American Legion as the Veteran's appointed representative.  
  
In the decision below, the Board will decide the issue of whether the creation of a debt in the amount of $82,976 due to overpayment of disability compensation benefits was valid.  As to the issue of whether a waiver of recovery of that debt is warranted, the Board finds remand warranted.  In an August 2008 decision, the RO denied the Veteran's request for a waiver of his indebtedness.  In September 2008, the Veteran filed an express notice of disagreement (NOD) against that denial.  As will be noted below, a SOC must be issued in response to any such NOD.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of waiver of overpayment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of the appeal regarding the creation of debt of $82,976.

2.  On December 17, 1996, the Veteran claimed entitlement to a total disability rating for individual unemployability (TDIU) due to his service-connected lower back disorder.  

3.  In January 2000, the RO granted a TDIU, effective the date of claim in December 1996.   

4.  The Veteran was rated as 60 percent disabled for a lower back disorder, effective December 17, 1996, and 10 percent disabled for a right wrist disorder, effective December 17, 1996.  

5.  A VA award letter mailed to the Veteran on January 17, 2000 notified him of a grant of TDIU due to service-connected low back disability and right wrist disability, that the effective of the TDIU was December 17, 1996, and that, if he resumed employment, he must tell VA as quickly as possible.

6.  The Veteran has had substantially gainful employment since December 1997, which he did not report to VA.  

7.  In April 2005, the RO discontinued the Veteran's TDIU, effective December 1, 1997.   

8.  In the May 2005 rating decision on appeal, the Veteran was notified that he received $82,976 in disability payments to which he was not entitled as a result of his substantially gainful employment from December 1997.   

9.  The Veteran received improper monthly disability compensation payments during the period from December 1, 1997 to April 14, 2005 that amounted to $82,976.



CONCLUSION OF LAW

The debt resulting from overpayment of VA benefits in the amount of $82,976 is valid.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.501 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

This is such a case.  As discussed below, the pertinent facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates for discontinuance of compensation to or for a veteran.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  



Analysis of the Validity of the Debt

VA regulations provide that, when an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c) (2011).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); however, a request for a waiver must be made within a specific time-frame following notice to a veteran of the debt.  Further, 38 U.S.C.A. § 5302 (West 2002) provides that VA shall include in the notification to the payee a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application.  

In this case, notice of a debt was sent to the Veteran on May 5, 2005.  The letter included notice to the Veteran that "[y]ou have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing."  In July 2005, VA received a statement from the Veteran in which he agreed that he was indebted to VA, but in which he disagreed with the stated amount of indebtedness.  The Veteran also expressed an interest in gaining a waiver of any amounts due to VA.  The RO denied the Veteran's waiver request in an August 2008 decision, against which the Veteran filed an NOD in September 2008.  A SOC is now due the Veteran on that issue.  See Manlincon, supra.  The Veteran did appeal the validity of the debt issue in October 2008, following issuance to him of an August 2008 SOC addressing that issue.  Thus, the only issue on appeal before the Board is the validity of the debt issue.  

This matter centers on the Veteran's receipt of a TDIU between December 17, 1996 and April 1, 2005.  A veteran may be awarded a TDIU if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability.  See 38 C.F.R §§ 3.340, 3.341, 4.16 (2011).  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16; see also 38 C.F.R. § 3.321(b) (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The basic facts of this matter are not in dispute.  The record contains a statement from the Veteran, received on December 17, 1996, in which the Veteran stated he was unemployable due to a service-connected lower back disability.  On January 19, 2000, the RO notified the Veteran at his listed address that he was awarded a TDIU due to disability associated with his lower back disorder, then rated as 60 percent disabling.  The Veteran was also rated as 10 percent disabled for a right wrist disorder.  These ratings, and the TDIU, were effective December 17, 1996.  In the January 2000 letter, the RO stated that "[y]ou are entitled to receive compensation at the 100% rate because you are unemployable due to service-connected disability.  If you resume employment, you must tell VA as quickly as possible."  

The record indicates that VA later became aware that the Veteran had been engaged in substantially gainful employment since December 1997.  Information of record confirms this, as did an investigation by the RO.  Moreover, the Veteran admits that he began working in December 1997, but disputes the nature of that work.  In any event, the evidence is not in dispute that, from December 1997 to April 1998, the Veteran worked as an intern for a bail bonds firm, receiving $3300 in compensation.  The evidence shows that the Veteran then began his own bail bonds firm in April 1998.  The RO's investigation revealed this, as did an Internal Revenue Service form Schedule C submitted by the Veteran, which shows $56,497.00 of revenue for calendar year 1998.  Based on this information, the RO, in an unappealed April 2005 rating decision, discontinued the Veteran's TDIU, effective December 1, 1997.  

In an August 2008 letter to the Veteran, the RO itemized the payments made to the Veteran based on his TDIU, which included additional payments for his child.  The analysis showed that from January 1, 1997, until the date his TDIU was discontinued effective April 1, 2005, the Veteran received $177,040.70 in disability payments.  That amount exceeded by $82,976 the amount the Veteran was legally entitled based on his combined 60 percent rating for his back and wrist disorders - $94,064.70.  See 38 C.F.R. § 4.25 (2011).  Based on the fact the Veteran did not notify the RO of his employment since 1997, the RO found that the $82,976 debt was rightfully due VA (the RO did not upset the TDIU grant from December 17, 1996 to December 1, 1997).  

The Veteran has offered various and conflicting assertions in support of his contention that the $82,976 debt is not valid.  In weighing his credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In his initial argument, detailed in the July 2005 statement, the Veteran did not dispute that he owed VA a debt, and did not dispute VA's calculation of the amounts he received between December 1997 and April 2005.  Rather, he initially disputed the amount of the debt he owed.  He maintained that, rather than the $82,976 amount arrived at by the RO, he owed only $51,676.  The Veteran admitted that he had been working and therefore owed some money.  But he maintained that his gainful employment did not begin until he started earning money in May 1999.  He asserted that he should only be obligated to repay the excess amount he received from then forward.  In support, he pointed to the Schedule C he submitted into evidence, which indicated that his business realized a net loss in the 1998 calendar year despite the aforementioned $56,497.00 in revenues.  Hence, he argued, he was entitled to full TDIU payments from January 1997 until May 1999.  

The Board finds the Veteran's argument unpersuasive, however.  Based on the development in the claims file, it is clear that the Veteran had been engaged in substantially gainful employment prior to May 1999 - actually from December 1997.  See 38 C.F.R. §§ 3.340, 4.16.  

Under VA regulations, TDIU payments are based not on need or poverty, but on unemployability.  Where a veteran demonstrates the capacity for substantially gainful employment, he is not eligible for TDIU payments.  38 C.F.R. § 4.16.    

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

As shown repeatedly in this matter, the Veteran demonstrated the capacity for gainful employment long before May 1999 - he demonstrated it in December 1997, while working for someone else, and from April 1998 in starting his own bail bonds business, which proved capable of revenue generation in its first year of operation.  Though the Veteran's Schedule C for 1998 indicates that his business did not earn a profit that year, the record nevertheless demonstrates that he was capable of full, substantial, and gainful employment.  As such, the profitability of his business in 1998 is irrelevant in determining whether he was entitled to TDIU benefits prior to May 1999.    

The Veteran's second contention is that, from December 1997 until April 1998, while working as an intern for another bail bondsman, he received $3300 not in actual cash, but in "pretend payments."  This argument is not persuasive, however, as the RO confirmed with the Veteran's employer between December 1997 to April 1998 that the Veteran did in fact receive such payments, and was considered an employee.  This assertion of "pretend payments" is not supportive of his claim or his general credibility regarding statements during the current claim, as it suggests the Veteran was willing to engage in an act of deceit regarding the reporting of income received when to do so was to his own financial advantage, which would tend to weigh against his the credibility of any current financial reporting to VA, as well as his general credibility in reporting of facts that favor his own financial interest. 

His third argument is that he is not responsible for the debt because he believed the payments received from VA were solely based on his lower back and right wrist disabilities at the combined rate of 60 percent.  The Board finds this argument unpersuasive as well.  The Veteran clearly indicated an interest in claiming unemployability benefits due to his lower back disorder.  In a statement of record, received on December 17, 1996, the Veteran asserted that he wanted increased disability benefits for his back disability.  He stated "I am currently unemployed due to my back condition" and concluded "[a]t this point I am considered unemployable."  In February 1997, the RO received a VA Form 21-8940 (i.e., Veteran's Application for Increased Compensation Based on Unemployability).  

The Veteran has disputed submitting that application, but its presence in the record counters his assertion that he did not know he was receiving unemployability payments, particularly in light of his express statements in December 1996 that he wanted increased disability compensation based on being "unemployable."  The January 2000 letter was the first notice to the Veteran that he would be receiving increased disability compensation, and explained that the reason for the additional compensation was TDIU, as well as the need to notify VA if he resumed working. Moreover, on several occasions since the January 2000 award letter notifying him of the TDIU grant, VA provided the Veteran with letters stating clearly that he was receiving "disability compensation at the 100% rate because the evidence shows that you are unable to work due to your service-connected disabilities."  In these letters, the Veteran was warned that he "must notify VA immediately if you begin working or if you become self-employed."  From these several notices, the Veteran should have understood that each month he was receiving the substantial unemployability benefits he expressly claimed in December 1996.  

The Veteran's fourth argument is that, in accordance with the notice letters, he did notify VA of his employment status.  He claims he informed VA of his status "every year" after receiving "a letter to claim my job + income[.]"  However, inconsistent with this assertion, the record contains no evidence that he, in accordance with the notice letters, contacted the RO and provided specific information about his employment that began in December 1997.  

The Veteran's fifth argument is that, alternatively, he never received notice from VA that his payments comprised unemployability compensation rather than mere compensation for the two service-connected disorders.  However, the notice letters were sent to the address provided by the Veteran on multiple occasions between his December 1996 claim to unemployability and, most recently, a statement to VA dated in June 2010.    

Applicable regulations state that disability payments based on unemployability should be terminated once the claimant is engaged in substantially gainful employment.  38 C.F.R. §§ 4.16, 3.340.  Moreover, under 38 C.F.R. § 3.501(e) (2011), it is provided that the effective date of discontinuance of  TDIU to or for a veteran in the event of employability regained will be the last day of the month in which discontinuance is approved.  As the record shows that the Veteran had been engaged in substantially gainful employment beginning in December 1997, the appropriate effective date for the reduction in benefits (from the TDIU to the 60 percent rating) is December 1, 1997.  This is the date applied by the RO in this case.

In summary, the Veteran applied for unemployability compensation on December 17, 1996.  He received such payments for the period between December 17, 1996 and April 1, 2005.  The record indicates, however, that the Veteran was engaged in substantial gainful employment from December 1997 to April 2005.  Though the Veteran was still entitled to compensation during that period based on his combined 60 percent disability evaluation, he was not entitled to payments based on the TDIU.  As detailed by the RO in the August 2008 SOC, the difference in the amount between payments issued and payments warranted is $82,976.  The Board therefore finds the overpayment of benefits in the amount of $82,976 a valid debt to VA, and the action taken to recover this amount was appropriate.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as this is a case where the law and not 

the evidence is dispositive, that doctrine is not applicable, and the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A finding of invalidity in the creation of the debt in the amount of $82,976.00 is denied.


REMAND

In August 2008, the RO denied the Veteran's request for a waiver of his indebtedness.  In September 2008, the Veteran filed an express notice of disagreement (NOD) against that denial.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal of the August 2008 decision with respect to the issue of waiver; therefore, issuance of a SOC is necessary with regard to the issue of entitlement to waiver of recovery of overpayment of disability compensation in the amount of $82,976.  38 C.F.R. 
§ 19.26 (2011); Manlincon, 12, Vet. App. 238.

Accordingly, the issue regarding the waiver of recovery of overpayment is REMANDED for the following action:

1.  The RO/AMC should issue a SOC on the issue of waiver of recovery of overpayment.  The Veteran should be given an opportunity to respond. 

2.  Should the Veteran respond by submitting a timely substantive appeal, the RO/AMC should return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


